Citation Nr: 1622078	
Decision Date: 06/02/16    Archive Date: 06/13/16

DOCKET NO.  15-14 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received sufficient to reopen the claim for compensation under 38 U.S.C.A. § 1151 for diffuse myalgia, claimed as muscle damage, due to VA prescribed medications. 


REPRESENTATION

Appellant represented by:	Christopher Chambers, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 
INTRODUCTION

The appellant served on active duty from February 1955 to February 1958.  

This matter comes before the Board of Veterans' Appeals, hereinafter the Board, from a September 2012 rating action of the Department of Veterans Affairs (VA), Regional Office (RO), located in St. Petersburg, Florida.  In that decision, the RO denied reopening of the Veteran's previously denied claim for compensation under 38 U.S.C.A. § 1151 for diffuse myalgia, claimed as muscle damage, due to VA prescribed medications.

In August 2014, the Veteran testified during a hearing before a decision review officer (DRO) at the RO; a transcript of that hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required. 


REMAND

The record reflects that the appellant submitted an April 2015 VA Form 9, Appeal to Board of Veterans' Appeals, in which he requested that be provided the opportunity to provide testimony before the Board at a hearing in St. Petersburg, Florida.  The appellant's accredited representative has repeated that request in letters sent to the VA, and a review of the appellant's record indicates that neither the appellant, nor his accredited representative, has withdrawn his request for such a hearing.  

Hence, to ensure full compliance with due process requirements, therefore, the AOJ must schedule such a hearing.  See 38 U.S.C.A. §7107 (West 2014); 38 C.F.R. §§19.75, 19.76, 20.700, 20.703, 20.704, 20.904(a)(3) (2015).The case is remanded to the AOJ for the following development:

The AOJ should schedule the appellant for a Board hearing as requested by the appellant.  See 38 C.F.R. §§20.703, 20.704, 20.1304 (2015).  All correspondence pertaining to this matter should be associated with the claims folder.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

